DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: (2, three-dimensional object), in line 6 - 7 of page 15 of the specification and claimed at least in the independent claim 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "sensor plane" and "observation plane” recited in claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “determination means” in claim 9. Here, the term “means” is used as a generic place holder without sufficient a    structure, material, or acts for performing the claimed function. This limitation is interpreted as “a metal plate” or equivalent structure as recited in the specification of page 15, line 23 – 25 and FIG.1. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of successive layerwise selective irradiation and consolidation of layers of a build material (3)” and “consolidated by means of an energy beam (5)” in both claims 1 and 15. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination device” in claims 1, 2, 3, 4, 5, 6, 10, 11, 13 and 14. “Determination” –functional language, “Device”- generic place holder without sufficient structure.
(a device the comprises an optical detector or sensor to determine the focal position of the energy beam, paragraph 3 of page 15 and paragraph 2 of page 16 of the specification or equivalent structure) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 3, 5, 7, 9, 11, 12, 13, 14 and 15, all of these claim recites the phrase “…in particular…” and the phrase "in particular" renders the claims indefinite because it is 
Regarding claims 3 and 9, these claims recite the term “…Preferably…” and the term “preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, this claim recites “…perform the determination based on a ratio between an observation plane of the sensor plane, in particular the available sensor plane, and a part of the observation plane that is irradiated via the radiation (9) emitted from the irradiation region (8), in particular a ratio between the number of pixels of the observation plane and the number of pixels of the observation plane that are irradiated via the radiation (9) emitted from the irradiation region (8)”. Here, it is not clear what the “observation plane” encompasses. Is it the entire sensor plane? Or part of the radiation (9) emitted from the irradiation region (8)? This renders the claim indefinite. Appropriate correction is required.
Regarding claim 14, this claim starts by reciting “Determination device …” and it is not clear that ““Determination device …” is the same determination device recited in claim 1 or additional “Determination device” added rendering the claim indefinite. Appropriate correction is required.
Regarding claim 15, this claim begins by reciting “Method for determining at least one focal position of an energy beam… used in claim 1…” without any recitation of any active, positive steps delimiting how this method is actually practiced. This renders the claim indefinite because this claim attempts to claim “method” without setting forth any steps involved in the method. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 14 and 15, these claims simply re-recite the limitations of the independent claim 1 they depend from without further limiting claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Domrose et al. (US 2018/0370146 A1, with a foreign priority date of January 5, 2016), here in after called Domrose.
Regarding claim 1, Domrose discloses apparatus (1) for additively manufacturing three-dimensional objects (2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (3) which can be consolidated by means of an energy beam (5), (an apparatus for manufacturing a three-dimensional object (2) by layer-wise selective solidifying of building material (13) with a solidification device 19 and beam generating sources 121, 221 (0027, 0034 and FIG.1)), comprising an irradiation device (4) (two irradiation devices 120, 220, (0034, FIG. 1)) that is adapted to generate the energy beam (5) (adapted to generate beams 122, 222, (0034, FIG. 1)) and guide the energy beam (5) over a determination plane (6), in particular a build plane (17) in which the build material (3) is applied to be irradiated (beam 122 and 222 are focused onto the build area 8 in the working plane 7where build material 13 is irradiated, (0032, 0034, FIG. 1)), wherein the irradiation device (4) is adapted to generate at least one irradiation region (8), in particular a melt pool, in the determination plane (6) (each of the beams 122, 222 from each irradiation devices 120, 220, is deflected by the respective deflecting device 123, 223 such that it strikes selective positions in the respective sub-area 100, 200 of the build area 8, (0035)), characterized by a determination device (10) (detection unit 18 with the determination unit, (0040, 0041), “determination device” here is interpreted to mean a device that comprises an optical detector or sensor configured to determine the focal position of the energy beam as described in  paragraph 3 of page 15 and paragraph 2 of page 16  of the specification or equivalent structure which the determination unit with the detection unit 18 of Domrose does) that is adapted to determine a focal position of the energy beam (5) and/or a difference between a reference focal position and an actual focal position of the energy beam (5) based on radiation (9) that is emitted from at least one irradiation region (8) (the determination unit, which determines the deviation of a superposition pattern 301(formed from the position of each perspective beams 122, 222) from a reference position on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041,FIG.3)).
Regarding claim 2, Domrose discloses apparatus according to claim 1, characterized in that the determination device (10) is adapted to perform the determination based on thermal radiation (9) emitted from the irradiation region (8), wherein the thermal radiation (9) is generated due to an irradiation of the irradiation region (8) with the energy beam (5) (the detection device 18 may be a  radiation sensor, being sensitive preferably in the infrared and/or visible spectral range (the two thermal radiation ranges),  configured such that it detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target (cf. FIG. 3), (0040)).  
Regarding claim 3, Domrose discloses apparatus according to claim 1, characterized in that the determination device (10) comprises at least one optical detector unit (13), in particular comprising at least one optical sensor, preferably a CMOS or CCD-sensor, and/or a photo diode (the detection device comprises  For example, a light-sensitive camera used as radiation sensor , in which case, the detection device is preferably formed without radiation conductor or a photodiode , in this case, the detection device is preferably formed with a radiation conductor, (0019)). 
Regarding claim 4, Domrose discloses apparatus according to claim 1, characterized in that the determination device (10) provides a sensor plane, wherein the 37176575v1Page 3Docket No. CLSG151 determination device (10) is adapted to image at least one part of the determination plane (6) comprising at least one irradiation region (8) onto the sensor plane (the detection device 18 provides a sensor (for example, a light sensitive camera or a photo diode), (0019), hence a sensor plane  and is configured to detect radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target  area in the build plane (7) (cf. FIG. 3),  (0040)).    
Regarding claim 5, Domrose discloses apparatus according to claim 4, characterized in that the determination device (10) is adapted to perform the determination based on a ratio between an observation plane of the sensor plane, in particular the available sensor plane, and a part of the observation plane that is irradiated via the radiation (9) emitted from the irradiation region (8), in particular a ratio between the number of pixels of the observation plane and the number of pixels of the observation plane that are irradiated via the radiation (9) emitted from the irradiation region (8) (the determination unit, which determines the deviation of a superposition pattern 301(formed from the position of each perspective beams 122, 222) from a reference position on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041,FIG.3)). 
Regarding claim 6, Domrose discloses apparatus according to claim 1, characterized in that the determination device (10) is adapted to determine the focal position based on the radiation (9) emitted from the determination plane (6) in advance to an additive manufacturing process and/or during an additive manufacturing process and/or after an additive manufacturing process performed on the apparatus (1), (the determination unit determines the deviation of a superposition pattern 301(formed from the position of each perspective beams 122, 222) from a reference position on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041,FIG.3) and this step of determination can be executed prior, during or after the manufacturing a three-dimensional object, (0015, 0015 and 0042) ).  
Regarding claim 7, Domrose discloses apparatus according to claim 1, characterized in that the irradiation device (4) is adapted to generate the at least one irradiation region (8) on a build plate (7), in particular in advance to an additive manufacturing process (irradiation patterns in each sub-area 100, 200 of the build area 8 by means of the beams 122, 222 from irradiation devices 120 and 220 is typically done prior to the manufacturing of a three-dimensional object 2, (0042, 0043)).  
Regarding claim 8, Domrose discloses apparatus according to claim 1, characterized in that the irradiation device (4) is adapted to generate at least one test structure (18) in the build plane (17) during an additive manufacturing process, wherein the irradiation 37176575v1Page 4Docket No. CLSG151 device (4) is adapted to generate the at least one irradiation region (8) at least partially on the at least one test structure (18) (For testing the focusing, a pate-like target 9, on which the pattern 400 is generated that lies in the working plane 7 using one of the lasers 122, 222 from irradiation devices 121, 221 respectively, (0065, FIG. 1 and FIG. 4)).
Regarding claim 9, Domrose discloses apparatus according to claim 1, characterized in that the apparatus (1) comprises at least one functional component, in particular an application element (11), providing a determination means (12), preferably a metal plate, wherein the irradiation device (4) is adapted to generate the at least one irradiation region (8) on the determination means (12) (a pate-like target 9,  of anodized aluminum, is placed on the support 10 or the base plate 11. By means of one of the lasers 122, 222 a line pattern 400 consisting of substantially parallel lines is generated as an irradiation pattern, (0065)).  
Regarding claim 10, Domrose discloses apparatus according to claim 1, characterized by a control unit (16), (control device 29, FIG. 1) that is adapted to provide at least two sets of material parameters relating to different materials arranged in or forming the determination plane (6), wherein the determination device (10) is adapted to perform the determination based on the chosen set of material parameters (the determination unit included in the control unit 29 makes determination based on data transmitted from the detection unit 18 that is configured to  detect (with a camera or sensor) temporary or permanent changes of the building material 15, (0040, 0041)).  
Regarding claim 11, Domrose discloses apparatus according to claim 1, characterized in that the irradiation device (4) is adapted to generate at least two irradiation regions (8) in two (irradiation devices 120, 220 generate beams 122, 222 that irradiate two sub-areas 100, 200 in the build area 8 , (0034, 0035)). 
Regarding claim 12, Domrose discloses apparatus according to claim 1, characterized by an optical device (15) (deflecting devices 123, 223, (0034, FIG. 1)), in particular a beam expander, that is adapted to adjust the focal position of the energy beam (5) wherein the optical device (15) is adapted to vary the actual focal position of the energy beam (5) in the determination process (deflecting devices 123, 223 focus the energy beams 122, 222 generated by the radiation sources 121, 221  by way of  the focusing devices 124, 224 onto the build area 8 in the working plane 7, (0034, FIG.1)).  
Regarding claim 13, Domrose apparatus according to claim 1, characterized by an optical filter unit (14) (coupling window 25, FIG.1) that is arranged in the radiation path of the radiation (9) emitted from the irradiation region (8) propagating to the determination device (10), wherein the optical filter unit (14) is adapted to at least partially filter radiation that is reflected at the irradiation region (8), in particular adapted to filter at least one part of the energy beam (5) that is reflected at the irradiation region (8), (coupling window 25 is arranged in the irradiation path of laser beams 122 and 222 as well as the radiation path for determining the laser beams in and out of the process chamber 3,   (0033, 0034 and FIG.1))
Regarding claim 14 and 15, these claims are already rejected under 112(b) for repeating the limitations of independent claim 1 and NOT further limiting the claim. As such, the rejection of claim 1 applies to all the limitations of both claims 14 and 15 here.
claim 14, determination device (10) for an apparatus (1) for additively manufacturing three-dimensional objects (2), in particular an apparatus (1) according to claim 1, which apparatus (1) comprises an irradiation device (4) that is adapted to generate an energy beam (5) and guide the energy beam (5) over a determination plane (6), in particular a build plane (17) 
claim 15, method for determining at least one focal position of an energy beam (5) and/or a difference between a reference focal position and an actual focal position of the energy beam (5), used in an apparatus (1) for additively manufacturing three- dimensional objects (2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (3) which can be consolidated by means of the energy beam (5), in particular an apparatus (1) according to claim 1, characterized in that an irradiation region (8) is generated in a determination plane (6) and a focal position of the 37176575v1Page 6Docket No. CLSG151 energy beam (5) and/or a difference between a reference focal position and an actual focal position of the energy beam (5) is determined based on radiation (9) that is emitted from at least one irradiation region (8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761